SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

                        Manahawkin Convalescent v. Frances O’Neill (A-17-12) (071033)

Argued October 22, 2013 -- Decided March 11, 2014

PATTERSON, J., writing for a unanimous Court.

          In this appeal, the Court considers whether a contract between a nursing home and the daughter of one of
its residents violated the Nursing Home Act (NHA), N.J.S.A. 30:13-1 to -17, which bars certain nursing homes from
requiring third parties to guarantee payment as a condition of admitting or retaining a patient. The Court also
considers the contract’s validity under the Consumer Fraud Act (CFA), N.J.S.A. 56:8-1 to -20, and the Truth-in-
Consumer Contract, Warranty, and Notice Act (TCCWNA), N.J.S.A. 56:12-14 to -18.

          In 2007, Elise Hopkins was admitted to Manahawkin Convalescent Center (Manahawkin), a Medicaid and
Medicare certified nursing home. Hopkins’ daughter, Frances O’Neill elected not to assign Hopkins’ Social
Security payments directly to Manahawkin, instead withdrawing the funds from Hopkins’ bank account to pay her
bills. O’Neill signed Manahawkin’s “Rehabilitation and Nursing Home Admission Agreement” (Admission
Agreement), which named her as the “Responsible Party” for purposes of paying her mother’s bills. Since
Hopkins’ expenses were not privately funded, O’Neill did not sign the Private Pay Guarantor portion of the
Admission Agreement, which required Responsible Parties to guarantee payment of resident costs. O’Neill also
received the “Resident’s Bill of Rights,” which stated that she was not required to guarantee payment from her own
assets as a condition of her mother’s admission to, or retention in, the facility.

          Following Hopkins’ death in 2008, and O’Neill’s appointment as executrix of the estate, a dispute arose
between O’Neill and Manahawkin regarding an unpaid balance of $878.20. In March 2009, O’Neill received a
letter from Manahawkin’s Collection Department stating that she, as the Responsible Party, had “the obligation to
pay any debts owed by [Hopkins] to the facility.” The letter explained that failure to pay would result in legal action
against O’Neill. In April 2009, Manahawkin filed a complaint in which O’Neill was named as the sole defendant.
O’Neill asserted a counterclaim/third party complaint, claiming that the Admission Agreement violated the NHA,
CFA, and TCCWNA. In September 2009, Manahawkin abandoned its efforts to claim the balance on Hopkins’
account, and its complaint was dismissed with prejudice.

         In April 2011, O’Neill reasserted her NHA, CFA, and TCCWNA claims against several third-party
defendants. The parties cross-moved for summary judgment, which was granted in defendants’ favor. The trial
court concluded that the Admission Agreement did not compel a Responsible Party to assume personal liability for a
Medicaid patient’s contractual obligation. It pointed out that O’Neill did not sign the Private Pay Guarantor section
and had received the Resident’s Bill of Rights, which explicitly disclaimed any third party guarantee. The court also
found that both the collection letter and the complaint, although poorly drafted, sought to compel O’Neill to pay the
balance from her mother’s funds. The court held that the NHA and the Admission Agreement constrained
Manahawkin from seeking to collect O’Neill’s personal assets as payment for her mother’s care.

          O’Neill appealed, and the Appellate Division panel affirmed. Manahawkin Convalescent v. O’Neill, 426
N.J. Super. 143 (App. Div. 2012). The panel noted that federal and state law barred Manahawkin from legally
requiring O’Neill to use her personal assets to satisfy her mother’s debts, and concurred that Manahawkin had
neither expressly nor implicitly violated the NHA. The panel also found that Manahawkin had not violated the CFA
since it had used lawful means to seek payment from O’Neill as the Responsible Party. Although not raised by any
party, the panel concluded that nursing homes are exempted from the CFA by virtue of the learned professional
exception to the statute. This Court granted O’Neill’s petition for certification. 212 N.J. 430 (2012).

HELD: Because Manahawkin’s Admission Agreement imposed no requirements on O’Neill that contravened the
NHA, and neither the Admission Agreement nor Manahawkin’s collection complaint gave rise to a cause of action
under the CFA or the TCCWNA, dismissal of O’Neill’s claims was proper. However, nursing homes and their
counsel should ensure that each party’s rights and remedies are clearly reflected in contracts and communications
between facilities and individuals who arrange payment on a resident’s behalf.

1. The Court reviews the trials court’s summary judgment decision de novo, considering whether the evidence,
when viewed in the light most favorable to the non-moving party, is sufficient to permit a rational factfinder to find
in favor of the non-moving party. The trial court’s factual findings are accorded substantial deference, while legal
conclusions are not. Appellate review of a trial court’s interpretation of a contract is de novo. (pp. 16-18)

2. The NHA complements the federal Nursing Home Reform Act, which, under 42 U.S.C.A. § 1396r(c)(5)(A)(ii),
prohibits the requirement of third party guarantees of payment as a condition of admission to, or retention in, a
nursing facility. In 1997, the NHA was amended to add similar language under N.J.S.A. 30:13-3.1. O’Neill’s NHA
claim is premised on three alleged violations: (1) the Admission Agreement required that she spend her personal
funds to pay her mother’s bills; (2) Manahawkin’s collection letter constituted an attempt to coerce her into using
her own assets to pay the final bill; and (3) Manahawkin’s complaint improperly sought a remedy against O’Neill in
her individual capacity. Reviewing the Admission Agreement as a whole, and considering the parties’ intent, the
contract’s terms and purpose, and the surrounding circumstances, the Court concludes that it did not contravene
federal law or the NHA. The Admission Agreement complied with the NHA by limiting O’Neill’s obligation to the
payment of Hopkins’ bills with Hopkins’ assets. Similarly, although Manahawkin’s collection letter was inartfully
drafted, it did not purport to assert rights beyond those authorized by the NHA. The complaint, although lacking in
detail and improperly pled, also did not violate the NHA since did not allege that O’Neill was required to use her
personal funds to pay Hopkins’ bills. Accordingly, the dismissal of O’Neill’s NHA claim was proper. (pp. 18-25)

3. The broadly-applied CFA was intended to greatly expand protections for New Jersey consumers by combating
deceptive and fraudulent practices. A CFA claim requires proof of three elements: (1) unlawful conduct; (2) an
ascertainable loss; and (3) a causal relationship between the unlawful conduct and the loss. Conduct constituting an
unlawful practice under the CFA requires deceptive, fraudulent or other similar selling or advertising practices. In
certain circumstances, an agreement containing an unlawful term may satisfy this element. O’Neill predicated her
CFA claim on Manahawkin’s alleged violation of the NHA, as well as its alleged violation of the TCCWNA, which
also is premised upon violation of the NHA. Since O’Neill’s CFA claim was tethered to her NHA claim, she cannot
prove unlawful conduct. Thus, the claim was properly dismissed, and the Court need not reach the issues of whether
Manahawkin’s conduct was exempt from the CFA under the “learned professional” exception or whether O’Neill
suffered an ascertainable loss. (pp. 25-31)

4. The TCCWNA was enacted to prevent deceptive practices in consumer contracts by prohibiting the use of illegal
terms or warranties. Like her CFA claim, O’Neill’s TCCWNA claim is predicated upon an alleged violation of the
NHA’s prohibition on Medicaid or Medicare certified nursing homes requiring third party guarantees of payment as
a condition of admission or retention. Although the trial court improperly failed to specifically address O’Neill’s
TCCWNA claim in its ruling, its determination that the Admission Agreement did not violate the NHA also
resolved the TCCWNA claim. The Appellate Division’s subsequent dismissal of the TCCWNA claim was
consistent with Rule 1:7-4. (pp. 31-33)

5. Although Manahawkin did not violate the NHA, CFA or TCCWNA, its Admission Agreement, collection letter
and complaint all failed to adequately set forth the respective rights and duties of the parties. Thus, the Court urges
counsel for the nursing home industry to ensure that contracts are prepared, and collection practices are conducted,
in a manner that fosters a clear understanding of each party’s rights and remedies under the law. (pp. 33-35)

         The judgment of the Appellate Division is AFFIRMED.

      CHIEF JUSTICE RABNER, JUSTICES LaVECCHIA and ALBIN, and JUDGES RODRÍGUEZ
and CUFF (both temporarily assigned) join in JUSTICE PATTERSON’s opinion.




                                                           2
                                     SUPREME COURT OF NEW JERSEY
                                       A-17 September Term 2012
                                                071033

MANAHAWKIN CONVALESCENT,

    Plaintiff,

         v.

FRANCES O'NEILL,

    Defendant,

         and

FRANCES O’NEILL in her
capacity as Executrix of the
Estate of ELISE HOPKINS,

    Third-Party Plaintiff-
    Appellant,

         v.

BROADWAY HEALTH CARE
MANAGEMENT, LLC;
M&A/COMPREHENSIVE HEALTH CARE
MANAGEMENT SYSTEMS, LLC; M.R.
OF MANAHAWKIN, LLC; and H.W.
OF MANAHAWKIN, LLC d/b/a
MANAHAWKIN CONVALESCENT
CENTER,

    Third-Party Defendants-
    Respondents.


         Argued October 22, 2013 – Decided March 11, 2014

         On certification to the Superior Court,
         Appellate Division, whose opinion is
         reported at 426 N.J. Super. 143 (2012).




                                1
         Sander D. Friedman argued the cause for
         appellant (Law Office of Sander D. Friedman,
         attorney; Mr. Friedman and Wesley G. Hanna,
         II, on the briefs).

         Walter F. Kawalec, III, argued the cause for
         respondents (Marshall, Dennehey, Warner,
         Coleman & Goggin, attorneys; Tracy L.
         Burnley, on the briefs).

         David G. McMillin argued the cause for
         amicus curiae Legal Services of New Jersey
         (Melville D. Miller, Jr., President,
         attorney; Mr. McMillin, Mr. Miller, and Gwen
         E. Orlowski, on the brief).

    JUSTICE PATTERSON delivered the opinion of the Court.

    This appeal concerns a dispute between a nursing home and

the daughter of one of its residents, arising from the nursing

home’s attempt to collect a claimed unpaid balance following the

resident’s death.   The case requires the Court to determine

whether the parties’ contract, which imposed obligations on the

daughter as a “Responsible Party,” violated the Nursing Home Act

(NHA), N.J.S.A. 30:13-1 to -17, which bars certain nursing homes

from requiring third parties to guarantee payment as a condition

of admitting or retaining a resident.   The appeal also involves

two consumer protection statutes: the Consumer Fraud Act (CFA),

N.J.S.A. 56:8-1 to -20, and the Truth-in-Consumer Contract,

Warranty, and Notice Act (TCCWNA), N.J.S.A. 56:12-14 to -18.

    When Frances O’Neill (O’Neill) arranged for her mother,

Elise Hopkins (Hopkins), to become a resident of Manahawkin

Convalescent Center (Manahawkin), she decided to pay

                                2
Manahawkin’s bills from Hopkins’ Social Security benefits,

rather than arranging for those benefits to be directly paid to

the facility.   When her mother was admitted to the nursing home,

O’Neill signed Manahawkin’s “Rehabilitation and Nursing Home

Admission Agreement” (Admission Agreement).   The Admission

Agreement designated O’Neill as the “Responsible Party” for

purposes of processing her mother’s bills, and set forth

remedies in case of a default of that obligation.   O’Neill did

not sign a section of the Admission Agreement, applicable only

to residents whose expenses were privately paid, which required

Responsible Parties to guarantee payment of resident costs.       She

received a copy of a separate form that confirmed, consistent

with the NHA, that Manahawkin could not require O’Neill to

guarantee payment from her own assets as a condition of her

mother’s admission to the facility.

    Following Hopkins’ death, Manahawkin demanded in writing

that O’Neill pay a balance due on her mother’s account.      It

initially threatened, and then filed, a collection action

against her.    In a counterclaim, O’Neill asserted various causes

of action, including claims based on the NHA, the CFA and the

TCCWNA.   After the parties stipulated to the dismissal of

Manahawkin’s collection action, resulting in no payment to

Manahawkin, O’Neill reasserted her NHA, CFA and TCCWNA claims

and sought class certification, which the trial court denied.

                                 3
The trial court granted summary judgment dismissing O’Neill’s

claims and construing the Admission Agreement to impose no

obligation on O’Neill to devote her personal funds to her

mother’s care.   The trial court therefore deemed the Admission

Agreement to conform to the NHA, and dismissed O’Neill’s

remaining claims.   An Appellate Division panel affirmed, holding

that the Admission Agreement met the requirements of the NHA,

and that Manahawkin accordingly committed no unlawful act within

the meaning of the CFA.

    We affirm the Appellate Division’s judgment.    We concur

with the trial court’s finding that the Admission Agreement

imposed no requirements on O’Neill that contravened the NHA.      We

hold that neither the Admission Agreement nor the collection

complaint filed by Manahawkin gave rise to a cause of action

under the CFA or the TCCWNA, and that the trial court properly

granted summary judgment dismissing O’Neill’s claims.     We

caution nursing homes and their counsel, however, that the NHA’s

constraints on the liability of a “Responsible Party” should be

clearly reflected in contracts and communications between

facilities and individuals who arrange payment on a resident’s

behalf.

                                I.

    On January 22, 2007, Hopkins was admitted to Manahawkin, a

Medicaid and Medicare certified nursing home located in

                                 4
Manahawkin, New Jersey.    Prior to Hopkins’ admission, O’Neill

obtained a durable power of attorney, and was managing Hopkins’

bank account and other assets.    Rather than assign Hopkins’

Social Security payments directly to Manahawkin, O’Neill elected

to have those payments deposited in her mother’s bank account.

She then used funds from that account to pay the nursing home’s

bills.

       The Admission Agreement prepared by Manahawkin set forth

the terms and conditions of O’Neill’s residence at and treatment

by Manahawkin, and provided that it was governed by New Jersey

law.   The Admission Agreement identified O’Neill as the

“Responsible Party,” defined as “the person acting on behalf of

the Resident as his or her representative and guardian in fact,

or one who has been appointed by the Court as legal guardian.”

It described Manahawkin’s responsibilities for Hopkins’ care,

including her diet, “lodging in a clean, healthful, properly

outfitted sheltered environment,” twenty-four hour nursing care,

assistance with daily living, a supply of hospital gowns and bed

linens, social services, activities and opportunities for

religious practice.

       The Admission Agreement also described O’Neill’s duties as

“Responsible Party,” including the provision of personal

clothing and effects, spending money and uninsured hospital

costs, physician fees and medication costs.    O’Neill agreed to

                                  5
“pay basic rates as agreed upon with [Manahawkin] at stated

intervals,” to “comply with all terms and conditions of this

Agreement,” and to “pay all costs, expenses and reasonable

attorneys fees” for any collection action instituted by the

nursing home for “sums due and owing by the Resident.”

    The Admission Agreement set forth the billing

responsibilities of “Resident/Responsible Party” -- in this

case, Hopkins and her daughter, O’Neill -- for the payment of

the facility’s bills:

         Resident/Responsible    Party    shall    pay
         [Manahawkin’s] bills within ten (10) days of
         receipt . . . . If no contact has been made
         by   the   Resident/Responsible    Party   in
         relation to paying these amounts within 15
         days of receipt of the original bill, the
         process     will     begin      to     notify
         Resident/Responsible Party of intent to
         discharge due to nonpayment within 45 days.
         Should [Manahawkin] retain an attorney to
         enforce any provision of this Agreement,
         Resident/Responsible Party agrees to pay
         reasonable attorney’s fees, collection costs
         and other costs of litigation. Resident and
         Responsible Party hereby agree to allow
         [Manahawkin] to place a lien on any owned
         properties in the event there is a financial
         obligation to [Manahawkin] that remains
         unpaid for a period of 60 days or more.

The Admission Agreement did not distinguish between the resident

and the Responsible Party, and did not specify precisely whose

“owned properties” could be the subject of a lien.




                                6
    The Admission Agreement also included a section entitled

“Private Pay Guarantor (if applicable),” with a separate

signature line for a “Guarantor.”    That section provided:

         The undersigned hereby acknowledges and
         agrees    to    the   undertakings  of   the
         Responsible Party as set forth hereinabove
         and further agrees to provide, from his/her
         own funds, and guarantees payment of all
         financial    obligations  of   the Resident,
         including but not limited to the per diem
         rate and other charges incurred by the
         Resident, under this Agreement.

Consistent with her mother’s status as a Medicaid-eligible

resident rather than a “private payor” resident, the signature

line for a “Guarantor” was not signed by O’Neill.

    In the Admission Agreement, O’Neill acknowledged that she

had received the “Resident’s Bill of Rights” form.    That form

provided in relevant part:

         The facility must not require a third party
         guarantee of payment to the facility as a
         condition   of   admission,    or   expedited
         admission,   or   continued   stay   in   the
         facility. However, the facility may require
         an individual who has legal access to a
         resident’s income or resources available to
         pay for facility care to sign a contract,
         without    incurring    personal    financial
         liability, to provide facility payment from
         the resident’s income or resources.

The Admission Agreement was signed on the day of Hopkins’

admission by a representative of Manahawkin and by O’Neill

twice, first as “Representative” of her incapacitated mother,

and second as “Responsible Party.”

                                7
    The record reveals no dispute between Manahawkin and

O’Neill regarding billing for nursing home services during the

seventeen months during which Hopkins lived at Manahawkin.

Following Hopkins’ death on June 13, 2008, O’Neill was named as

executrix of her mother’s estate.

    Several months after Hopkins’ death, a dispute arose

between O’Neill and Manahawkin regarding a balance of $878.20

recorded on Hopkins’ account.   On March 26, 2009, David

Goldberg, on behalf of Manahawkin’s Collection Department, wrote

a letter to O’Neill stating that the facility had advised the

Collection Department that O’Neill was “the responsible party

for [Hopkins], which means that you have the obligation to pay

any debts owed by this resident to the facility.”   The letter

advised O’Neill of the $878.20 balance “owed to the facility on

this resident[’]s account,” and demanded a prompt response from

O’Neill.   Goldberg wrote that O’Neill’s failure to contact

Manahawkin to arrange payment “will leave us no choice but to

proceed with legal action against you as the responsible party,”

and that Manahawkin would sue O’Neill “for the monies due with

[accrued] interest plus court costs and legal fees.”   He added

that O’Neill would be “reported to the credit rating agencies,”

and that his letter was the only notice that she would receive

“prior to the commencement of legal proceedings.”



                                 8
Notwithstanding the letter, the contested balance remained

unpaid.

                                II.

    On April 3, 2009, eight days after sending its collection

letter, Manahawkin filed a complaint in the Special Civil Part

of the Law Division (Special Civil Part).   The complaint, signed

by Goldberg as the facility’s representative, named O’Neill as

the sole defendant and did not assert a claim against Hopkins’

estate.   Manahawkin alleged:

          The [p]laintiff is Manahawkin Convalescent a
          nursing facility.   The defendant is Frances
          O’Neill who was receiving money on behalf of
          another.   Those monies were to be used for
          another in accordance with NJ Medicaid while
          at Manahawkin Convalescent.    The defendant
          entered into an agreement [] with the
          plaintiff as responsible party . . . .

          The   amount   you,  the   plaintiff(s)   are
          demanding from the defendant(s) $878.20
          balance and $39.00 for court costs of suing.

    O’Neill retained counsel and filed a responsive pleading.

In her individual capacity, O’Neill denied Manahawkin’s

allegations, including the allegation of an outstanding balance

on her mother’s account, and contended that “[d]efendant does

not personally guarantee the debts and liabilities of the

resident.”   O’Neill also asserted a “counterclaim/third party

complaint” in her fiduciary capacity as the executrix of

Hopkins’ estate, and on behalf of a putative class described as


                                 9
herself and “all others similarly situated,” against Manahawkin.1

In her individual capacity, on behalf of Hopkins’ estate and the

putative class, O’Neill asserted various statutory and common

law claims, including claims that the Admission Agreement

violated the NHA, the CFA and the TCCWNA.2   She also asserted, on

her own behalf, a claim for breach of contract and breach of

lease.

     Following the assertion of O’Neill’s individual, fiduciary

and class action claims, the matter was transferred to the

Superior Court, Law Division.   Thereafter, Manahawkin abandoned

its attempt to claim the alleged balance on Hopkins’ account.

By a stipulation dated September 15, 2009, Manahawkin’s

complaint was dismissed with prejudice, with no award of costs

to any party.   The parties agreed that the dismissal of

Manahawkin’s collection claim was “made without any admission by

the parties as to the merit of the claim and specifically [did]

not affect defendant’s counterclaim in any way.”   The record

reflects no payment by O’Neill of any portion of the amount that

1
  Insofar as O’Neill named herself, in her fiduciary role as
Executrix of Hopkins’ estate, as a third-party plaintiff, she
did not comply with Rule 4:8-1. Rule 4:8-1 confers “third-party
plaintiff” status only upon “a defendant” in the original
action. In her capacity as Executrix of Hopkins’ estate,
O’Neill was not a defendant in the action when she filed her
third-party claims.
2
  In the initial third-party complaint, O’Neill also asserted
claims pursuant to the Plain Language Act, N.J.S.A. 56:12-1 to -
13, and the Civil Usury Law, N.J.S.A. 31:1-1 to -9, as well as
unjust enrichment and breach of contract claims.
                                10
Manahawkin had sought when it filed its action in the Special

Civil Part, and it appears that the claimed balance remained

uncollected.

     On April 1, 2011, O’Neill filed a First Amended Complaint,

naming as third-party defendants Broadway Health Care

Management, LLC (Broadway), M & A/Comprehensive Health Care

Management Systems LLC (Comprehensive), M.R. of Manahawkin, LLC

and H.W. of Manahawkin, LLC d/b/a Manahawkin Convalescent Center

(collectively, defendants).3   In her Amended Complaint, O’Neill

asserted only her individual, fiduciary and putative class

claims based on the NHA, CFA and TCWWNA, and abandoned her

remaining claims.   She sought certification of a class in her

complaint, and filed a motion pursuant to Rule 4:32-1 for an

order certifying a class.4



3
  O’Neill asserted in the summary judgment proceedings before the
trial court that the defendants collectively “own and/or operate
10 nursing homes in New Jersey,” including Manahawkin, and that
Broadway and Comprehensive administer “the contracts and
collections at the nursing homes they manage.” Defendants
denied both allegations. The parties disputed defendants’
involvement in the ownership and operation of the Manahawkin
nursing home, and the trial court made no findings with respect
to that issue. Accordingly, the trial court never determined
each defendant’s role in the ownership and operation of
Manahawkin.
4
  The putative class alleged in O’Neill’s amended complaint
consisted of “all those natural persons who were Medicare or
Medicaid beneficiaries and were subject to the Defendants’
Admission Agreement that either named a ‘responsible persons’ or
. . . required third party guarantee of payment as a condition
of admission, expedited admission, and/or continued residence at
                                11
    Following discovery, the parties cross-moved for summary

judgment.    O’Neill’s counsel represented to the trial court that

there were at least fifty individuals who had been named

“Responsible Parties” in Admission Agreements with Manahawkin.

However, O’Neill presented no evidence that she or any other

“Responsible Party” had been compelled to use his or her

personal assets to pay for a nursing home resident’s care.     In

oral argument before the trial court, O’Neill’s counsel conceded

that O’Neill had paid no money from her personal assets for her

mother’s care.

    The trial court granted summary judgment in defendants’

favor.     It concluded that the Admission Agreement was devoid of

any provision compelling a “Responsible Party” to assume

personal liability for a Medicaid patient’s contractual

obligation, or language that would lead a Responsible Party to

believe that his or her assets were implicated when the resident

incurred charges for nursing home care.     The court noted that

the Private Pay Guarantor provision was unsigned in this case,

and that the Resident’s Bill of Rights form -- with its express

disclaimer of a third party guarantee of patient obligations --

was among the documents provided to O’Neill during the admission

process.


the facility.” On September 2, 2011, the trial court denied
O’Neill’s motion for class certification.

                                  12
    The trial court further found that the letter from David

Goldberg, which notified O’Neill of Manahawkin’s claim of an

outstanding balance and threatened potential litigation, sought

to compel O’Neill to pay the balance from her mother’s funds,

not O’Neill’s personal funds.    The court acknowledged that

Manahawkin’s Special Civil Part complaint was poorly drafted,

but concluded that all parties understood that the complaint

sought to compel O’Neill to assist Manahawkin’s effort to

collect Hopkins’ assets in payment of the amount allegedly owed

to it.    The trial court held that the NHA was clear, the

Admission Agreement language was clear, and that both

constrained Manahawkin from seeking to collect a Responsible

Party’s personal assets as payment for a resident’s care.      The

trial court entered summary judgment dismissing O’Neill’s

claims.

    O’Neill appealed, and an Appellate Division panel affirmed

the trial court’s judgment.     Manahawkin Convalescent v. O’Neill,

426 N.J. Super. 143, 147 (App. Div. 2012).     The panel

acknowledged that federal and state law barred Manahawkin from

legally requiring O’Neill to use her personal assets to satisfy

her mother’s obligations.     Id. at 152-53.   It concurred with the

trial court, however, that Manahawkin had neither expressly nor

implicitly attempted to collect O’Neill’s personal assets in

payment of her mother’s account, and accordingly concluded that

                                  13
the nursing home had not violated the NHA.       Id. at 153.   The

panel concluded that Manahawkin was entitled to seek payment

from O’Neill as the Responsible Party, and that it had pursued

such payment in a lawful manner.       Id. at 156.   It therefore held

that O’Neill had failed to satisfy the CFA’s threshold

requirement that a plaintiff demonstrate unlawful conduct by the

defendant.   Id. at 153-54.    Raising an issue that had not been

addressed by the parties before the trial court or on appeal,

the panel further concluded that nursing homes are not within

the scope of the CFA by virtue of the learned professional

exception to the statute.     Id. at 154-56.    The panel did not

reach O’Neill’s TCCWNA claim.    It held that the trial court had

properly granted summary judgment dismissing the complaint.          Id.

at 147.

    This Court granted certification.       212 N.J. 430, 431

(2012).

                                 III.

    O’Neill argues that by its plain language, the Admission

Agreement violates the NHA.     She cites a provision of the

Admission Agreement that authorizes Manahawkin to place a lien

on the property of the “Resident and Responsible Party” if a

nursing home bill is unpaid.    O’Neill also notes the absence of

language limiting Manahawkin’s remedy to payment from the

resident’s assets.   O’Neill challenges the characterization of

                                  14
Manahawkin’s action in the Special Civil Part as a form of

notice to O’Neill about her mother’s outstanding balance, rather

than as an attempt to hold O’Neill personally liable for that

balance.   She asserts that reliance upon the Private Pay

Guarantor section of the contract is improper because this

provision is not part of the parties’ agreement, and is

therefore irrelevant.   O’Neill challenges the Appellate

Division’s holding with respect to the learned professional

exception to the CFA as both procedurally improper, given the

parties’ failure to raise that issue before the trial court, and

substantively incorrect.   She argues that the panel should not

have dismissed her TCCWNA claim without undertaking a separate

analysis of that claim.

    Defendants argue that the Admission Agreement does not

violate the NHA because it does not purport to require a

Responsible Party to use his or her personal assets to pay a

resident’s nursing home bills.   Defendants cite the unexecuted

Private Pay Guarantor provision in support of this assertion.

They contend that Manahawkin’s Special Civil Part action against

O’Neill was not filed to press O’Neill to personally pay the

outstanding balance on Hopkins’ account as a “Responsible

Party,” but to compel her to exercise her control over her

mother’s assets, including Hopkins’ final Social Security

payment, to pay off Hopkins’ account balance.   Defendants argue

                                 15
that O’Neill’s CFA claims were properly dismissed under the

“learned professional” exception to the CFA.

    Amicus Curiae Legal Services of New Jersey (LSNJ) asserts

that in an effort to circumvent the NHA, nursing homes routinely

create third-party liability for costs incurred by residents

covered by Medicaid and Medicare by designating “Responsible

Parties” in admission agreements, and pursuing those parties

personally for residents’ unpaid bills.     LSNJ argues that

nursing homes have NHA-compliant remedies in collection actions

that do not implicate the personal liability of the Responsible

Party, including specific performance, declaratory relief, or

tort remedies.   LSNJ further argues that O’Neill’s CFA claim

should not have been dismissed, because she presented evidence

establishing the elements of that claim, and because nursing

homes should not be exempted from the CFA under the “learned

professional” exception to the statute.

                                IV.

    The Court reviews de novo the trial court’s entry of

summary judgment dismissing O’Neill’s claims.     Town of Kearny v.

Brandt, 214 N.J. 76, 91 (2013); Coyne v. State of N.J. Dep’t of

Trans., 182 N.J. 481, 491 (2005).     “Summary judgment must be

granted if ‘the pleadings, depositions, answers to

interrogatories and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to

                                16
any material fact challenged and that the moving party is

entitled to a judgment or order as a matter of law.’”     Brandt,

supra, 214 N.J. at 91 (quoting R. 4:46-2(c)).    The Court

determines “whether the competent evidential materials

presented, when viewed in the light most favorable to the non-

moving party, are sufficient to permit a rational factfinder to

resolve the alleged disputed issue in favor of the non-moving

party.”    Brill v. Guardian Life Ins. Co. of Am., 142 N.J. 520,

540 (1995).

    The factual findings of a trial court are reviewed with

substantial deference on appeal, and are not overturned if they

are supported by “adequate, substantial and credible evidence.”

Pheasant Bridge Corp. v. Twp. of Warren, 169 N.J. 282, 293

(2001), cert. denied, 535 U.S. 1077, 122 S. Ct. 1959, 152 L. Ed.
2d 1020 (2002); see Brandt, supra, 214 N.J. at 92.    However, a

“‘trial court’s interpretation of the law and the legal

consequences that flow from established facts are not entitled

to any special deference.’”    Brandt, supra, 214 N.J. at 92

(quoting Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140
N.J. 366, 378 (1995)).    When a trial court’s decision turns on

its construction of a contract, appellate review of that

determination is de novo.    Kieffer v. Best Buy, 205 N.J. 213,

222 (2011) (citing Jennings v. Pinto, 5 N.J. 562, 569-70

(1950)).   Appellate courts give “no special deference to the

                                 17
trial court’s interpretation and look at the contract with fresh

eyes.”   Id. at 223 (citing Manalapan Realty, supra, 140 N.J. at

378).

                                 A.

       We first consider whether the Appellate Division properly

concluded that Manahawkin did not violate the NHA.    As enacted

by the Legislature, the NHA serves to complement the federal

Nursing Home Reform Act, 42 U.S.C.A. § 1396r, Congress’s

statutory scheme intended to protect nursing home residents and

their families.   See generally Omnibus Budget Reconciliation Act

of 1987, Pub. L. No. 100-203, § 4211, 101 Stat. 1330, 182, 182-

221.    One component of the federal statutory scheme, 42 U.S.C.A.

§ 1396r(c)(5)(A)(ii), provides that “a nursing facility must . .

. not require a third party guarantee of payment to the facility

as a condition of admission (or expedited admission) to, or

continued stay in, the facility.”     As explained in 42 U.S.C.A. §

1396r(c)(5)(B)(ii), there is a distinction between a nursing

home resident’s assets in the control of a third party, which

may be pursued by the facility, and that third party’s personal

funds, which are beyond the facility’s reach:

           Subparagraph (A)(ii) shall not be construed
           as preventing a facility from requiring an
           individual, who has legal access to a
           resident’s income or resources available to
           pay for care in the facility, to sign a
           contract    (without    incurring   personal
           financial liability) to provide payment from

                                 18
          the resident’s income or resources for such
          care.

Similar language appears in 42 U.S.C.A. § 1395i-3(c)(5)(A)(ii)

and 42 U.S.C.A. § 1395i-3(c)(5)(B)(ii), which govern skilled

nursing facilities that accept Medicare.5   Accordingly, federal

law has long barred nursing homes accepting either Medicaid or

Medicare from compelling third party guarantees of resident

payment, but permits such facilities to require individuals with

legal access to the resident’s assets to pay for the resident’s

care with such assets.

     Although our Legislature enacted the NHA in 1976,

prescribing a nursing home’s responsibilities to its residents

and the corresponding rights of those residents, it did not

address the payment of resident bills in the original statute.

L. 1976, c. 120 §§ 1-12; N.J.S.A. 30:13-1 to -11.   In 1997, the

Legislature amended the NHA to add language similar to that of

42 U.S.C.A. § 1396r(c)(5)(A)(ii):

          A nursing home shall not, with respect to an
          applicant for admission or a resident of the
          facility[,] require a third party guarantee
          of payment to the facility as a condition of
          admission or expedited admission to, or
          continued   residence  in,   that  facility;

5
 Federal regulations promulgated pursuant to the statute confirm
that the ban on third party guarantee requirements “applies to
all residents and prospective residents regardless of the
payment source in both Medicaid [nursing homes] and Medicare
[nursing homes].” Medicare and Medicaid; Requirements for Long
Term Care Facilities, 56 Fed. Reg. 48826 (Sept. 26, 1991);
accord 42 C.F.R. § 483.12 (2013).
                               19
         except that when an individual has legal
         access to a resident’s income or resources
         available to pay for facility care pursuant
         to a durable power of attorney, order of
         guardianship or other valid document, the
         facility may require the individual to sign
         a contract to provide payment to the
         facility from the resident’s income or
         resources    without   incurring    personal
         financial liability.

         [L. 1997, c. 241, § 3 (codified at N.J.S.A.
         30:13-3.1(a)(2)).]

This provision applies only “to those distinct parts of a

nursing home certified to participate in the Medicare or

Medicaid program.”     N.J.S.A. 30:13-3.1(c).

    The Legislature incorporated enforcement and remedial

provisions in the NHA.     The statute authorizes the Commissioner

of Health to promulgate regulations pursuant to the statute.

N.J.S.A. 30:13-10.     The Department of Health and Senior Services

is empowered to maintain an action in the name of the State to

enforce the provisions of the NHA and any pertinent regulations.

N.J.S.A. 30:13-8(a).     Any “person or resident whose rights as

defined herein are violated” has a cause of action against “any

person committing such violation,” with provisions for an award

of “actual and punitive damages” and “reasonable attorney’s fees

and costs[.]”   N.J.S.A. 30:13-8(a).    In addition to the remedies

prescribed by N.J.S.A. 30:13-8(a), “treble damages may be

awarded to a resident or alleged third party guarantor of



                                  20
payment who prevails in any action to enforce the provisions of

[N.J.S.A. 30:13-3.1].”   N.J.S.A. 30:13-8(b).

    O’Neill’s NHA claim against Manahawkin is premised upon

three alleged violations of the statute.    First, O’Neill

contends that the Admission Agreement’s language required her to

spend her personal funds to pay her mother’s bills.   Second,

O’Neill asserts that Manahawkin’s March 26, 2009 letter

demanding payment of a claimed outstanding balance constituted

an attempt to coerce her into using her own assets to pay the

facility’s final bill.   Third, O’Neill contends that when it

filed its collection action against O’Neill in the Special Civil

Part, Manahawkin sought a remedy against O’Neill in her

individual capacity, rather than in her fiduciary role as

Executrix of Hopkins’ estate.

    We consider the Admission Agreement in accordance with

familiar rules of construction.    Contracts should be read “as a

whole in a fair and common sense manner.”    Hardy ex rel Dowdell

v. Abdul-Matin, 198 N.J. 95, 103 (2009).    Courts enforce

contracts “based on the intent of the parties, the express terms

of the contract, surrounding circumstances and the underlying

purpose of the contract.”   Caruso v. Ravenswood Developers,

Inc., 337 N.J. Super. 499, 506 (App. Div. 2001) (citing Marchak

v. Claridge Commons, Inc., 134 N.J. 275, 282 (1993)).     If the

language of a contract “‘is plain and capable of legal

                                  21
construction, the language alone must determine the agreement’s

force and effect.’”     Twp. of White v. Castle Ridge Dev. Corp.,

419 N.J. Super. 68, 74-75 (App. Div. 2011) (quoting CSFB 2001-

CP-4 Princeton Park Corporate Ctr., LLC v. SB Rental I, LLC, 410
N.J. Super. 114, 120 (App. Div. 2009)); cf. Leonard & Butler,

P.C. v. Harris, 279 N.J. Super. 659, 671 (App. Div. ) (noting

“the principle that unambiguous contracts will be enforced as

written unless they are illegal or otherwise violate public

policy”), certif. denied, 141 N.J. 98 (1995).    Even in the

interpretation of an unambiguous contract, we may consider “all

of the relevant evidence that will assist in determining [its]

intent and meaning.”    Conway v. 287 Corporate. Ctr. Assocs., 187
N.J. 259, 269 (2006).

    The trial court properly construed the Admission Agreement,

and correctly concluded that the Agreement contravened neither

42 U.S.C.A. § 1396r(c)(5)(A)(ii) nor its state law analogue in

the NHA, N.J.S.A. 30:13-3.1.    Nowhere in the definition of

“Responsible Party,” or the Admission Agreement’s provision

addressing the Responsible Party’s role in the payment of

resident’s obligations, is there any suggestion that the

Responsible Party commits his or her personal assets to pay for

the resident’s care.    The only language suggesting such an

obligation appears in the section entitled “Private Pay

Guarantor (if applicable),” which O’Neill was not required to

                                  22
execute as a condition of her mother’s admission as a resident

covered by Medicaid.     Indeed, any suggestion that O’Neill’s

assets were at risk by virtue of her execution of the Admission

Agreement is belied by the Resident’s Bill of Rights form, the

receipt of which O’Neill acknowledged in the Admission

Agreement.   Consistent with federal statutes and regulations and

the NHA, the Resident’s Bill of Rights form specifically limited

O’Neill’s obligation to the payment of bills using Hopkins’

assets under O’Neill’s legal control, and underscored the

parties’ intent to comply with federal and state law.     The

Resident’s Bill of Rights form confirms that neither party to

the Admission Agreement intended that O’Neill’s personal assets

would be used to pay Hopkins’ nursing home bills.     The trial

court properly construed the Admission Agreement to limit

O’Neill’s obligation to the payment of Hopkins’ bills with

Hopkins’ assets, and correctly found that the Agreement

therefore complied with the NHA.

    Manahawkin’s March 26, 2009 collection letter was

inartfully drafted and devoid of important details.     It did not,

however, purport to assert rights on the facility’s behalf

beyond those set forth in the Admission Agreement, and

authorized by the NHA.    The letter referred to O’Neill’s status

as the Responsible Party, and reiterated that the “debts” sought

to be collected were those that Manahawkin claimed were “owed by

                                  23
[Hopkins] to the facility.”   The letter’s reference to an

“obligation” on O’Neill’s part to pay Hopkins’ debts was

consistent with the provision in the Admission Agreement that

required the Responsible Party to pay Manahawkin’s bills.      The

trial court correctly found that the March 26, 2009 letter did

not attempt to impose upon O’Neill an obligation to use her

personal assets on her mother’s behalf.

    The Special Civil Part complaint -- prepared, according to

Comprehensive’s owner Stephen Krausman, by a non-lawyer -- was

similarly imprecise.   As O’Neill and amicus concede, Manahawkin

had a potential cause of action against O’Neill, in her capacity

as Executrix of her mother’s estate and in accordance with her

obligation to pay the bills with Hopkins’ assets under her

control, for unpaid bills incurred for Hopkins’ care.      In its

Special Civil Part complaint, Manahawkin should have made clear

that its claim for Hopkins’ account balance was either asserted

against O’Neill in her fiduciary capacity as Executrix of

Hopkins’ estate, or against O’Neill individually based solely

upon her contractual obligation to arrange for the payment of

Hopkins’ bills.   Instead, making no distinction between

O’Neill’s potential liability as a fiduciary and her potential

personal liability for her mother’s bills, Manahawkin named her

as the defendant in its Special Civil Part complaint.

Accordingly, Manahawkin’s cause of action was not defined in

                                24
sufficient detail in the Special Civil Part complaint and was

not properly pled.

    Nonetheless, Manahawkin’s filing of the Special Civil Part

complaint did not violate the NHA.    N.J.S.A. 30:13-3.1(a)(2)

defines the scope of the agreement that a nursing home can

require a “Responsible Party” with legal access to a resident’s

income or resources to execute as a condition of the resident’s

admission at or retention by a Medicaid or Medicare-certified

nursing home.   Manahawkin’s Special Civil Part complaint was an

action to enforce that Agreement.    It included no allegation

that the Admission Agreement required O’Neill to use her

personal funds to pay Hopkins’ bills.

    Accordingly, the trial court’s conclusion that the

collection action filed by Manahawkin in the Special Civil Part

did not improperly target O’Neill’s personal funds was correct,

and the court’s dismissal of plaintiff’s NHA claim was proper.

                                B.

    We next consider O’Neill’s CFA claim.     The CFA was intended

“to greatly expand protections for New Jersey consumers.”

Bosland v. Warnock Dodge, Inc., 197 N.J. 543, 555 (2009); see

D’Agostino v. Maldonado, 216 N.J. 168, 183 (2013); Gonzales v.

Wilshire Credit Corp., 207 N.J. 557, 576 (2011); Gennari v.

Weichert Co. Realtors, 148 N.J. 582, 604 (1997).    It was enacted

“to combat ‘sharp practices and dealings’ that victimized

                                25
consumers by luring them into purchases through fraudulent or

deceptive means.”   Cox v. Sears Roebuck & Co., 138 N.J. 2, 16

(1994) (quoting D’Ercole Sales, Inc. v. Fruehauf Corp., 206 N.J.

Super. 11, 23 (App. Div. 1985)).     “The CFA is intended to ‘be

applied broadly in order to accomplish its remedial purpose,

namely, to root out consumer fraud.’”     Gonzalez, supra, 207 N.J.

at 576 (quoting Lemelledo v. Beneficial Mgmt. Corp. of Am., 150
N.J. 255, 264 (1997)); see also Barry v. Arrow Pontiac, Inc.,

100 N.J. 57, 69 (1985) (noting that CFA was “passed in response

to widespread complaints about selling practices that victimized

consumers” and is “liberally construed in favor of protecting

consumers”).   To that end, N.J.S.A. 56:8-19 prescribes a cause

of action on behalf of “[a]ny person who suffers any

ascertainable loss of moneys or property, real or personal, as a

result of the use or employment by another person of any method,

act, or practice declared unlawful under this act.”     N.J.S.A.

56:8-19.

    A CFA claim requires proof of three elements: “1) unlawful

conduct by defendant; 2) an ascertainable loss by plaintiff; and

3) a causal relationship between the unlawful conduct and the

ascertainable loss.”   Bosland, supra, 197 N.J. at 557; accord

Lee v. Carter-Reed Co., L.L.C., 203 N.J. 496, 522 (2010); Int’l

Union of Operating Eng’rs Local No. 68 Welfare Fund v. Merck &

Co., Inc., 192 N.J. 372, 389 (2007); N.J.S.A. 56:8-19.     A

                                26
plaintiff who proves all three elements may be awarded treble

damages, “attorneys’ fees, filing fees and reasonable costs of

suit.”   N.J.S.A. 56:8-19.

    N.J.S.A. 56:8-2 identifies the type of conduct that

constitutes an “unlawful practice” under the CFA:

             The act, use or employment by any person of
             any   unconscionable   commercial   practice,
             deception, fraud, false pretense, false
             promise, misrepresentation, or the knowing,
             concealment, suppression, or omission of any
             material fact with intent that others rely
             upon   such   concealment,   suppression   or
             omission, in connection with the sale or
             advertisement of any merchandise or real
             estate, or with the subsequent performance
             of such person as aforesaid, whether or not
             any person has in fact been misled, deceived
             or damaged thereby, is declared to be an
             unlawful practice.

             [N.J.S.A. 56:8-2.]

The statute defines sale as “any sale, . . . offer for sale,

. . . or attempt directly or indirectly to sell.”     N.J.S.A.

56:8-1(e).    Services are included within the purview of the

statute.     N.J.S.A. 56:8-1(c) defines “merchandise” to “include

any objects, wares, goods, commodities, services or anything

offered, directly or indirectly to the public for sale.”

N.J.S.A. 56:8-1(c).

    An unlawful practice under the CFA requires “fraudulent,

deceptive or other similar kind of selling or advertising

practices.”    Daaleman v. Elizabethtown Gas Co., 77 N.J. 267, 271


                                  27
(1978).   “[A] simple breach of warranty or breach of contract is

not per se unconscionable.”     Gennari v. Weichert Co. Realtors,

288 N.J. Super. 504, 533 (App. Div. 1996), aff’d as modified,

148 N.J. 582, 590 (1997).     A party may, in certain

circumstances, satisfy the “unlawful commercial practice”

element of the CFA by presenting evidence of an agreement

containing an unlawful term.     See, e.g., D’Agostino, supra, 216

N.J. at 189 (upholding finding of unconscionable commercial

practice based upon defendant’s preparation of complex

transactional documents that contravened parties’ understanding

of their agreements); Green v. Morgan Props., 215 N.J. 431, 453-

56 (2013) (affirming denial of defendant’s motion to dismiss

under Rule 4:6-2(e) on ground that plaintiff had presented prima

facie evidence of “unlawful commercial practice,” based upon

allegation that defendant required execution of contract of

adhesion incorporating unreasonable attorneys’ fee provision);

Ryan v. Gina Marie, L.L.C., 420 N.J. Super. 215, 227 (App. Div.

2011) (finding landlord liable under CFA where provision of

lease required tenant to pay rent in excess of municipality’s

rent control ordinance).

    In her First Amended Complaint, O’Neill predicated her CFA

claim upon defendants’ alleged violation of the NHA, and upon

defendants’ alleged violation of TCCWNA, which in turn is

premised upon a violation of the NHA.    She alleged:

                                  28
            [defendants’] practices in violation of the
            [NHA]     and/or     [TCWWNA]       constitutes
            unconscionable      commercial       practices,
            deception, fraud, false pretense, false
            promise, misrepresentation, or the knowing,
            concealment, suppression, or omission of a
            material fact with intent that others rely
            upon   such   concealment,   suppression     or
            omission,   in   connection    with    services
            offered and as such violates the [CFA].

       Thus tethered to her NHA claim, O’Neill’s CFA claim was

properly dismissed by the trial court.     In light of the

Admission Agreement’s compliance with the NHA, Manahawkin did

not engage in the unlawful practice alleged by O’Neill when it

required O’Neill to execute the Admission Agreement as a

“Responsible Party.”    Although Manahawkin’s collection letter

and Special Civil Part complaint were less than articulately

drafted, neither expressly asserted that O’Neill was

contractually required to pay her mother’s bills from her

personal assets.    Thus, we concur with the trial court and the

Appellate Division panel that O’Neill “cannot satisfy the first

indispensable element [of the CFA], as we have concluded that

the Admission Agreement is lawful.”     Manahawkin, supra, 426 N.J.

Super. at 154.    Therefore, the trial court properly dismissed

O’Neill’s CFA claim.

       The parties raised two other issues with respect to the

CFA.    First, before this Court, the parties addressed whether

nursing homes are exempt from the statute pursuant to the


                                  29
exception for learned professionals.    Before the trial court and

Appellate Division, neither party had raised the question of

whether the transactions at issue -- Manahawkin’s Admission

Agreement, collection efforts and lawsuit against O’Neill --

constitute services provided by learned professionals in their

professional capacity.     Further, Manahawkin did not assert the

learned professional exception as a defense in its answer to

O’Neill’s counterclaims.    Nonetheless, the Appellate Division

panel held that nursing homes qualify as learned professionals,

and, in part, premised its decision affirming the trial court’s

grant of summary judgment on that holding.    In light of our

affirmance of the trial court’s finding that Manahawkin

committed no “unlawful practice” for the purposes of the CFA, we

do not reach the issue of whether the nursing home’s conduct at

issue in this case is exempt from the CFA under the “learned

professional” exception.    No record was developed before the

trial court sufficient to support a determination as to whether

the exception applies, and the parties had no opportunity to

brief the issue prior to the Appellate Division’s decision.      We

have serious doubts that the billing and collection function at

issue in this case would qualify for the learned professional

exception to the CFA, “whereby certain transactions fall outside

the CFA’s purview because they involve services provided by

learned professionals in their professional capacity.”     Lee v.

                                  30
First Union Nat. Bank, 199 N.J. 251, 263 (2009) (citing Macedo

v. Dello Russo, 178 N.J. 340, 345-46 (2004)).

    Second, the parties disputed whether O’Neill made a showing

of “ascertainable loss” within the meaning of N.J.S.A. 56:8-19.

In the absence of proof of an “unlawful practice” for purposes

of the CFA, we do not determine whether O’Neill sustained an

“ascertainable loss” by virtue of the Admission Agreement,

Manahawkin’s March 26, 2009 letter or the collection action

filed by Manahawkin, which was dismissed with prejudice at an

early stage and never proceeded to judgment.

                                C.

    Finally, we consider O’Neill’s claim under the TCCWNA.

N.J.S.A. 56:12-15 provides in relevant part:

         No seller . . . shall in the course of his
         business   offer   to    any   consumer   or
         prospective consumer or enter into any
         written consumer contract or give or display
         any written consumer warranty, notice or
         sign . . . which includes any provision that
         violates any clearly established legal right
         of a consumer . . . as established by State
         or Federal law at the time the offer is made
         or the consumer contract is signed or the
         warranty, notice or sign is given or
         displayed.

         [N.J.S.A. 56:12-15.]

    The TCCWNA was enacted in 1981 “to prevent deceptive

practices in consumer contracts by prohibiting the use of

illegal terms or warranties in consumer contracts.”   Shelton v.


                                31
Restaurant.com, Inc., 214 N.J. 419, 427-28 (2013) (quoting Kent

Motor Cars, Inc. v. Reynolds & Reynolds Co., 207 N.J. 428, 457

(2011)).   The statute “prohibits a seller from entering into a

contract with a consumer that includes any provision that

violates a federal or state law.”    Bosland, supra, 396 N.J.

Super. at 278.   “The rights, remedies and prohibitions conferred

by the TCCWNA are ‘in addition to and cumulative of any other

right, remedy or prohibition accorded by common law, Federal law

or statutes of this State.’”   Shelton, supra, 214 N.J. at 428

(quoting N.J.S.A. 56:12-18).   Those remedies include a civil

penalty, an award of actual damages, “or both at the election of

the consumer” as well as reasonable attorneys’ fees and court

costs.   Ibid. (citing N.J.S.A. 56:12-17)

    Like her CFA claim, O’Neill’s TCCWNA claim is predicated

upon an alleged violation of the NHA’s prohibition on Medicaid

or Medicare certified nursing homes requiring third party

guarantees of payment as a condition of resident admission or

retention.   Citing Rule 1:7-4, O’Neill argues that the Appellate

Division erred when it affirmed the dismissal of all claims,

including O’Neill’s TCCWNA claim, without separate findings or

independent analysis.   Rule 1:7-4 requires the trial court “by

an opinion or memorandum decision, either written or oral, [to]

find the facts and state its conclusions of law thereon . . . on

every motion decided by a written order that is appealable as of

                                32
right.”    “Implied in the judge’s fact-finding responsibilities

is the judge’s obligation to decide all critical issues.”

Pressler & Verniero, Current N.J. Court Rules, comment 1 on R.

1:7-4 (2014).    Nonetheless, when a trial court fails to make

findings on a specific issue, an appellate court may “opt, in

appropriate circumstances and particularly where there has been

considerable litigation delay, to decide the legal issues

clearly raised despite the lack of findings of fact” and

conclusions of law on the specific issue.    Ibid. (citing Leeds

v. Chase Manhattan Bank, 331 N.J. Super. 416, 420-21 (App. Div.

2000)).

    Here, the trial court’s key determination -- that the

Admission Agreement did not improperly condition Hopkins’

admission to Manahawkin on O’Neill’s guarantee that she would

pay Hopkins’ bills with her own assets -- resolved O’Neill’s

TCCWNA claim.    O’Neill pled no violation of the TCWWNA

independent of her claim that the Admission Agreement

contravened the NHA.    Accordingly, while the trial court should

have addressed the TCCWNA claim in its ruling, the Appellate

Division’s determination on that claim was consistent with Rule

1:7-4.    Therefore, we affirm that determination.

                                 V.

    Although Manahawkin did not violate the NHA, TCWWNA or CFA,

its Admission Agreement, collection letter and Special Civil

                                 33
Part complaint failed to adequately set forth the respective

rights and duties of the parties.    In the Admission Agreement,

Manahawkin should have explained to O’Neill the specific

obligations that may be imposed upon a Responsible Party,

consistent with the NHA, and the remedies available to

Manahawkin in the event of a default of those obligations.

Manahawkin accurately summarized the relevant NHA provision in

its Resident’s Bill of Rights form, and should have incorporated

similar language in the contract itself.     The Admission

Agreement would have better served both parties had it

specifically addressed the status of a Responsible Party who

acts on behalf of a resident in a Medicaid or Medicare-certified

nursing home.

    Manahawkin’s March 26, 2009 collection letter and Special

Civil Part complaint failed to clearly articulate the nursing

home’s legal rights.   In its collection letter, Manahawkin

provided only a partial explanation of Manahawkin’s potential

cause of action against O’Neill.     Manahawkin did not explain to

O’Neill what it later represented to the trial court: that

Manahawkin intended to demand nothing more than that Hopkins’

account balance be paid by O’Neill in her fiduciary capacity,

using the assets of Hopkins’ estate under her control.       The

Special Civil Part complaint was similarly sparse and unclear.

The pleading neither alleged O’Neill’s control over her mother’s

                                34
assets nor pled a cause of action against her in her fiduciary

capacity.    Manahawkin’s decision to utilize the services of a

non-lawyer to draft its collection documents did not obviate the

need for those documents to properly identify the defendant and

to define the legal right that the nursing home sought to

vindicate.

    We urge counsel for this important industry, serving

elderly and disabled residents and their families, to ensure

that nursing home contracts are prepared -- and collection

practices conducted -- in a manner that fosters a clear

understanding of each party’s rights and remedies as it complies

with the law.

    The judgment of the Appellate Division is affirmed.

     CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA and ALBIN, and
JUDGES RODRÍGUEZ and CUFF (both temporarily assigned) join in
JUSTICE PATTERSON’s opinion.




                                 35
              SUPREME COURT OF NEW JERSEY

NO.      A-17                                  SEPTEMBER TERM 2012

ON CERTIFICATION TO              Appellate Division, Superior Court

MANAHAWKIN CONVALESCENT,
     Plaintiff,

                 v.

FRANCES O’NEILL,
     Defendant,

                 and

FRANCES O’NEILL in her
Capacity as Executrix of the
Estate of ELISE HOPKINS,
        Third-Party Plaintiff-
        Appellant

                 v.

BROADWAY HEALTH CARE
MANAGEMENT, LLC;
M&A/COMPREHENSIVE HEALTH CARE
MANAGEMENT SYSTEMS, LLC; M.R.
OF MANAHAWKIN, LLC; and H.W.
OF MANAHAWKIN, LLC d/b/a
MANAHAWKIN CONVALESCENT
CENTER,
      Third-Party Defendants-
      Respondents.


DECIDED                March 11, 2014
                  Chief Justice Rabner                       PRESIDING
OPINION BY              Justice Patterson
CONCURRING/DISSENTING OPINIONS BY
DISSENTING OPINION BY


   CHECKLIST                             AFFIRM
   CHIEF JUSTICE RABNER                    X
   JUSTICE LaVECCHIA                       X
   JUSTICE ALBIN                           X
   JUSTICE PATTERSON                       X
   JUDGE RODRÍGUEZ (t/a)                   X
   JUDGE CUFF (t/a)                        X
   TOTALS                                   6


                                                    1
2